 

Exhibit 10.6

 

PROMISSORY NOTE B

 

$1,000,000.00 January 15, 2015

 

FOR VALUE RECEIVED Westminster-LCS Georgetown LLC, an Iowa limited liability
company (“Borrower”), hereby unconditionally promises to pay to the order of
Sentio Georgetown TRS, LLC, a Delaware limited liability company (“Lender”) the
principal sum of ONE MILLIONS and No/100 Dollars ($1,000,000.00), in lawful
money of the United States of America, together with the Participation Amount,
with interest thereon, and to be paid in accordance with the terms of this
Promissory Note B (“Note”) and that certain Construction Loan Agreement dated as
of the date hereof among Borrower, Lender, and Sentio Georgetown, LLC, a
Delaware limited liability company (“Lender A”) (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Loan Agreement. This Note is “Note B” as defined in
the Loan Agreement. This Note B evidences Loan B, and also evidences the
Participation.

 

ARTICLE 1

 

PAYMENT TERMS

 

Borrower agrees to pay the Loan B Debt, without set off, including without
limitation the principal amount of this Note, interest on the unpaid principal
amount of this Note from time to time outstanding, and (without duplication) the
Participation Amount, in the amounts and at the rates and at the times and in
the manner specified in the Loan Agreement. The outstanding principal balance of
this Note and all accrued and unpaid interest thereon shall be due and payable
on the Maturity Date. The Participation Amount shall be due and payable on the
Participation Due Date.

 

ARTICLE 2

 

DEFAULT AND ACCELERATION

 

The Loan B Debt (including without limitation the Participation Amount) shall,
without notice, become immediately due and payable at the option of Lender if
any payment required by this Note is not paid on or prior to the date when due
(subject to any applicable notice or cure periods) or is not paid on the
Maturity Date or on the happening of any other Event of Default.

 

ARTICLE 3

 

LOAN DOCUMENTS AND EXCULPATION

 

This Note is secured to the extent set forth in the Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement and the other
Loan Documents are made part of this Note to the same extent and with the same
force as if they were fully set forth herein. In the event of a conflict or
inconsistency between the terms of this Note and the Loan Agreement, the terms
and provisions of the Loan Agreement shall govern.

 

 

 

 

ARTICLE 4

 

SAVINGS CLAUSE

 

This Note and the other Loan Documents are subject to the express condition that
at no time shall Borrower be required to pay interest on the principal balance
of the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If by the
terms of this Note, the Loan Agreement, or the other Loan Documents, Borrower is
at any time required or obligated to pay interest on the principal balance due
hereunder or under the Loan at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate, and the relevant provision in the
Loan Documents will be deemed to be revised such that the interest contracted
for does not exceed the Maximum Legal Rate. All payments received by Lender in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.

 

ARTICLE 5

 

WAIVERS

 

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment or failure to perform or observe and all
other notices or proof of any kind. No release of any security for the Debt or
extension of time for payment of the Debt or any installment hereof, and no
modification, amendment, supplement, waiver, extension, discharge or termination
of any provision of this Note, the Loan Agreement or the other Loan Documents
made by agreement between Lender or any other Person shall release, modify,
amend, waive, extend, supplement, discharge, terminate or affect the liability
of Borrower or any other Person who may become liable for the payment of all or
any part of the Debt under this Note, the Loan Agreement or the other Loan
Documents. No notice to or demand on Borrower shall be deemed to be a waiver of
the obligation of Borrower or of the right of Lender to take further action
without further notice or demand as provided for in this Note, the Loan
Agreement or the other Loan Documents. If Borrower is a partnership or limited
liability company, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the Persons comprising the
partnership or limited liability company, and the term “Borrower,” as used
herein, shall include any alternate or successor partnership or limited
liability company, but any predecessor partnership or limited liability company
and their partners or members shall not thereby be released from any liability.
If Borrower is a corporation, the agreements contained herein shall remain in
full force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Borrower,” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. (Nothing in the foregoing sentence shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such partnership, limited liability company or corporation, that may be set
forth in the Loan Agreement or any other Loan Document.)

 

2

 

 

ARTICLE 6

 

GOVERNING LAW

 

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Texas without regard to the conflicts of laws
principles thereof; provided that if Lender has greater rights or remedies under
federal law, then such rights and/or remedies under federal law shall also be
available to Lender.

 

[NO FURTHER TEXT ON THIS PAGE]

 

3

 

 

IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note B as of the
day and year first above written.

 

  BORROWER:

 

  WESTMINSTER – LCS GEORGETOWN
LLC, an Iowa limited liability company

 

  By: LCS Georgetown LLC, an Iowa
limited liability company, its
Managing Member

 

  /s/ Joel D. Nelson   Name: Joel D. Nelson   Title: President and COO

 

4

